ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_09_EN.txt. 934




            DECLARATION OF JUDGE AD HOC GAJA



   While I fully agree with the operative part of the Judgment, I do not
share the view that there is no “extant dispute” between the Parties on
the question of sovereignty over the islands of San Andrés, Providencia
and Santa Catalina and that therefore the Court does not have jurisdic-
tion on the basis of the declarations made by the Parties according to
Article 36, paragraph 2, of the Statute. It seems to me that the existence
of a dispute can hardly be denied in view of the claim to sovereignty over
the three islands made by Nicaragua in its submissions included in the
Memorial.
   My reason for concluding that the Court has no jurisdiction with
regard to the question of sovereignty over the three islands rests on the
reservation in the Colombian declaration to the effect that this declara-
tion “applies only to disputes arising out of facts subsequent to 6 Janu-
ary 1932”. If one considers the “facts which are the source of the dis-
pute”, as the Court stated in its Judgment on the Right of Passage over
Indian Territory (Portugal v. India) (Merits, I.C.J. Reports 1960, p. 35),
all the facts relating to the content and validity of the 1928 Treaty pre-
date 1932 since they concern the conclusion of that treaty. Thus, the part
of the dispute concerning the islands that were attributed to Colombia by
the 1928 Treaty lies outside the scope of the Court’s jurisdiction also in
so far as it is based on the Parties’ declarations under the optional clause.

   Nicaragua’s contention that the 1928 Treaty was terminated as a con-
sequence of a breach committed by Colombia refers to facts that occurred
after 1932. However, the adoption by Colombia of a wide interpretation
of the scope of the 1928 Treaty as including maritime delimitation, even
if incorrect, cannot conceivably constitute a material breach.


                                                (Signed) Giorgio GAJA.




106



